           Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 1 of 36



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

IRONMARK, INC.,                                   )
UNITED BOOK PRESS, INC., JEFF OSTENSO,            )
ERIK BOHNENSTENGEL,                               )
CHRIS MARZULLO, and MATT MARZULLO,                )
      9040 Junction Dr., Suite 2                  )
      Annapolis Junction, MD 20701,               )
                                                  )
             Plaintiffs,                          )
                                                  )
v.                                                )   CASE NO.
                                                  )
HERBERT H. JACKSON, JR., IN HIS                   )
OFFICIAL CAPACITY AS ACTING DEPUTY                )
DIRECTOR OF THE GOVERNMENT                        )   COMPLAINT
PUBLISHING OFFICE;                                )
                                                  )
and                                               )
                                                  )
THE GOVERNMENT                                    )
PUBLISHING OFFICE,                                )
      732 North Capitol Street, NW                )
      Washington, DC 20401,                       )
                                                  )
      Serve: The Honorable Jessi K. Liu,          )
             U.S. Attorney for the                )
             District of Columbia                 )
             555 4th Street, N.W.                 )
             Washington, D.C. 20530               )
                                                  )
             The Honorable William Barr           )
             Attorney General of the United States)
             U.S. Department of Justice           )
             950 Pennsylvania Avenue, N.W.        )
             Washington, D.C. 20530               )
                                                  )
             The Honorable Herbert H. Jackson, Jr.)
             Acting Deputy Director of the        )
             Government Publishing Office         )
             732 North Capitol Street, NW         )
             Washington, DC 20401,                )
                                                  )
      Defendants.                                 )
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 2 of 36



                                          COMPLAINT

       This is an action seeking to void the arbitrary and capricious decision of the Government

Publishing Office (“GPO”) to stigmatize and debar Plaintiffs Ironmark, Inc., United Book Press,

Inc., Jeff Ostenso, Erik Bohnenstengel, Chris Marzullo, and Matt Marzullo from contracting with

GPO for a period of three years based upon an administrative error made by the company that has

no bearing on Plaintiffs’ present responsibility. The defendant, Herbert H. Jackson, Jr., is sued in

his official capacity as the Acting Deputy Director of GPO. Plaintiffs Ironmark, Inc., United Book

Press, Inc., Jeff Ostenso, Erik Bohnenstengel, Chris Marzullo, and Matt Marzullo state as follows:

       I.      INTRODUCTION

       1.      This case arises out of GPO’s arbitrary and capricious decision to debar Plaintiffs

for an administrative error made by Ironmark that had no impact on contract performance and thus

caused no damages to the Government, and had no effect on Plaintiffs’ present responsibility.

GPO’s actions have stigmatized, and continue to stigmatize, Plaintiffs. GPO’s debarment of

Plaintiffs was arbitrary and capricious, an abuse of discretion, without evidentiary support, without

due process of law, and not in accordance with the law, including GPO’s suspension and

debarment policies. The Plaintiffs are debarred as GPO contractors, subcontractors, or contractor’s

representatives. As a result of the debarment, the Plaintiffs are excluded from receiving GPO

contracts, and the GPO shall not solicit offers from, award contracts to, or consent to subcontracts

with these contractors.

       2.      GPO’s Contractor Suspension and Debarment Procedures are contained in GPO

Directive 110.11C (“GPO Directive”), a copy of which is attached as Exhibit 1.

       3.      Debarment of a contractor from federal procurement and nonprocurement

programs is a serious, stigmatizing action. See GPO Directive, ¶5.b; 48 C.F.R. § 9.402(b).




                                                 2
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 3 of 36



Accordingly, a debarment must be imposed only in extreme circumstances where it is necessary

for the Government’s protection. See GPO Directive ¶5.b; 48 C.F.R. § 9.402(b). Further, a

contractor or individual may only be debarred for serious wrongful conduct. See GPO Directive,

¶9; 48 C.F.R. § 9.406-2.

       4.      The debarments at issue in this case arose after Ironmark and United Book Press,

sister companies indirectly owned by the same individuals, executed a bill of sale under which

Ironmark purchased all of the assets of United Book Press, which included several GPO contracts.

Ironmark continued to perform on the contracts without following the required novation process.

Once the issue was brought to Ironmark’s attention, it sought to remedy the oversight by working

with GPO personnel on the execution of a novation. However, before the novation process was

completed, GPO proposed the Plaintiffs for debarment. Plaintiffs did not attempt to mislead or

deceive the government, but rather did not attempt to novate the contracts at issue due to an

administrative oversight. The debarment of Plaintiffs is not a sanction imposed in the public

interest to protect the Government, but rather is a punishment for an administrative mistake.

       5.      The effect of GPO’s action is that Plaintiffs have suffered and will suffer the stigma

of debarment and be unable to compete for GPO contracts for 3 years, even though there was no

violation or action so serious as to justify debarment.

       6.      The debarments of Ironmark, Inc., United Book Press, Inc., Jeff Ostenso, Erik

Bohnenstengel, Chris Marzullo, and Matt Marzullo are arbitrary and capricious, an abuse of

discretion, without a legal basis, unsupported by evidence, without due process of law, and not in

accordance with applicable law, regulations, or GPO procedures.            For these reasons, the

debarments must be set aside.




                                                 3
               Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 4 of 36



        II.     PARTIES

        7.      Plaintiff Ironmark, Inc. is a Maryland corporation, with its principal place of

business at 9040 Junction Dr., Suite 2, Annapolis Junction, MD 20701.

        8.      Plaintiff United Book Press, Inc. was a Maryland corporation, but is no longer a

functioning concern. Since January 2015, United Book Press indirectly shared common ownership

with Ironmark. On November 10, 2017, Ironmark purchased all of the assets of United Book

Press, at which point United Book Press ceased operating.

        9.      Plaintiff Jeff Ostenso is an individual residing in the State of Maryland.

        10.     Plaintiff Erik Bohenstengel is an individual residing in the State of Maryland.

        11.     Plaintiff Chris Marzullo is an individual residing in the State of Maryland.

        12.     Plaintiff Matt Marzullo is an individual residing in the Commonwealth of

Pennsylvania.

        13.     Defendant Herbert H. Jackson, Jr. is the Acting Deputy Director of the Government

Publishing Office. In his official capacity, he resides at 732 North Capitol Street, NW, Washington,

DC 20401. Acting Deputy Director Jackson is responsible for the actions of GPO.

        14.     Defendant GPO is an agency of the United States Legislative Branch, with its

principal place of business at 732 North Capitol Street, NW, Washington, DC 20401. Defendant

GPO is an agency within the meaning of the Administrative Procedures Act (“APA”).

        III.    JURISDICTION AND VENUE

        15.     This action arises under the APA, 5 U.S.C. §§ 701-706.

        16.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331, 1346, and 2201.

An actual and justiciable controversy exists between Plaintiffs and Defendants as to which

Plaintiffs require declaratory relief.




                                                  4
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 5 of 36



       17.     The relief requested is authorized by 5 U.S.C. § 702 (APA); 28 U.S.C. § 1651 (All

Writs Act); 28 U.S.C. § 2201 (Declaratory Judgment Act); 28 U.S.C. § 2202 (further relief); and

the United States Constitution.

       18.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), (e), because the

District of Columbia is a convenient forum. Herbert H. Jackson, Jr., in his official capacity as

Acting Deputy Director of GPO, resides in the District of Columbia. GPO is a legislative agency

of the United States with its office in the District of Columbia.

       19.     Subject matter jurisdiction is proper under the APA because Defendants’ actions in

imposing debarment are arbitrary, capricious, an abuse of discretion, and otherwise not in

accordance with law and applicable regulations. 5 U.S.C. §§ 702, 706.

       20.     Subject matter jurisdiction is proper under the APA because Plaintiffs’ alleged

conduct does not warrant the sanction imposed. 5 U.S.C. § 706.

       21.     Subject matter jurisdiction is proper under the APA because Defendants’ actions

exceed their statutory authority. Id.

       22.     Subject matter jurisdiction is proper under the APA because Defendants’ actions

contradict GPO’s debarment policies.

       23.     Subject matter jurisdiction is proper under the United States Constitution (Violation

of Constitutional Due Process), including the Fifth amendment.

       24.     All prerequisite actions to the filing of this matter have occurred.

       IV.     FACTS

               A.      Background on Ownership of United Book Press and Ironmark

       25.     Ironmark is owned by two individuals, Defendant Jeff Ostenso and Scott Hargest.

Ironmark (and its predecessor) has been a vendor of GPO for over 60 years, with zero issues in




                                                  5
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 6 of 36



performance. The company began as Frank Gumpert Printing, which Jeff Ostenso took control of

32 years ago. As a second-generation family member, Jeff Ostenso has grown the company (which

later changed its name to Ironmark) from a 12-person commercial printing company to a company

with over 150 employees that is one of the top 3 printing companies in the D.C.-Maryland-Virginia

area.

        26.    Part of Ironmark’s growth and success has been through the acquisition of other

printing companies and creating efficiencies within one business structure. Ironmark’s acquisition

of United Book Press was part of this growth strategy.

        27.    On January 29, 2015, Jeff Ostenso and Scott Hargest, along with Tim Dilli, formed

a holding company called UBP Holdings, Inc. UBP Holdings was formed for the sole purpose of

purchasing United Book Press. Jeff Ostenso and Scott Hargest together owned seventy-nine

percent (79%) of UBP Holdings.

        28.    Tim Dilli sold his complete stake in UBP Holdings back to the company on January

19, 2018, and resigned his employment from Ironmark on February 2, 2018. Thus, as of February

2, 2018, Tim Dilli had no interest in United Book Press, UBP Holdings, or Ironmark.

        29.    On January 31, 2015, UBP Holdings purchased 100% of the shares of stock in

United Book Press (“Stock Purchase”). Because the transaction was structured as a stock

purchase, there was no requirement to novate any government contracts held by United Book

Press, as United Book Press remained a going concern and the contractor of record.

               B.     Operation of United Book Press and Ironmark as “Sister” Companies

        30.    Following the Stock Purchase, both Ironmark and United Book Press were

indirectly owned by the same individuals, Jeff Ostenso and Scott Hargest. As a result, Ironmark

and United Book Press operated as “sister” companies, sharing resources and management.




                                                6
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 7 of 36



Ironmark and United Book Press shared a single line of credit, so that the two companies were

essentially operating out of a single pool of money. The two companies also shared a payroll

provider, with Ironmark paying 100% of the fees. Ironmark also served as a guarantor for United

Book Press on its facilities lease, royalties, and new equipment purchases. Ironmark and United

Book Press had an overlap in personnel, management, and resources. Jeff Ostenso served as the

Chief Executive Officer of both Ironmark and United Book Press, and the management team from

United Book Press regularly attended Ironmark management meetings.

       31.     On November 10, 2017, Ironmark purchased all of the assets and assumed all

liabilities of United Book Press, pursuant to a bill of sale (“Asset Sale”). United Book Press was

no longer a functioning concern following the Asset Sale.

       32.     Because Ironmark and United Book Press shared ownership, management, and

resources, there was effectively no change in the day-to-day operations relating to contracts held

by United Book Press.

       33.     Defendant Erik Bohnenstengel was the General Manager of United Book Press

following the Stock Purchase. As the General Manager of United Book Press, Erik Bohnenstengel

managed the company’s portfolio of GPO contracts. Following the Asset Sale, Erik Bohnenstengel

became an employee of Ironmark, Manager of the Book Division, but his duties and

responsibilities remained identical to those under his previous position with United Book Press,

i.e., managing the portfolio of GPO contracts.

       34.     Since 2011, Defendant Chris Marzullo has been the Vice President of Operations

at Ironmark. Following the Stock Purchase, Chris Marzullo also became the Vice President of

Operations at United Book Press. Chris Marzullo served as the Vice President of Operations for

both companies until United Book Press shut down following the Asset Sale. Following the Asset




                                                 7
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 8 of 36



Sale, Chris Marzullo continued to serve as the Vice President of Operations at Ironmark. Chris

Marzullo’s duties and responsibilities in his current position at Ironmark remain identical to his

duties and responsibilities under his position as Vice President at United Book Press.

               C.      Award and Performance of GPO Contract for Program 894-S

       35.     On November 22, 2013, United Book Press was awarded a term contract by GPO

for Program 894-S. The requirements of Program 894-S were the production of bound volumes

of United States Reports on behalf of the Supreme Court of the United States. Later, GPO awarded

several small purchase contracts to United Book Press. Similar to Program 894-S, these smaller

contracts required the production of case-bound books, which entailed filmmaking, printing, case-

binding, packing, and distribution. The term contract for Program 894-S and the smaller purchase

contracts shall be collectively referred to as “the Contracts.”

       36.     United Book Press performed all requirements of the Contracts at its facility at 1807

Whitehead Road, Baltimore, MD 21207 (“Whitehead Road Facility”).

       37.     Throughout the performance period of the Contracts, United Book Press met all

production and delivery requirements of the Contracts.

       38.     Following the Asset Sale, Ironmark continued performance of the Contracts. There

was no change in the management or personnel working on the Contracts, and Ironmark continued

producing the required items at the Whitehead Road Facility. All required items were produced

and delivered by Ironmark, and invoices were submitted in Ironmark’s name.

       39.     Because there was no change in the personnel or facilities performing the

requirements of the Contracts, no one at either Ironmark or United Book Press thought to notify

GPO of the Asset Sale or initiate a novation of the Contracts. This was an administrative oversight

acknowledged by the Plaintiffs, but in no way was there any attempt to mislead or deceive GPO.




                                                  8
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 9 of 36



        40.    At no point during performance of the Contracts did GPO complain about the work

being performed.

        41.    At some time prior to April 2017, while performance of the Contracts was ongoing,

Ironmark made a business decision to shut down the Whitehead Road Facility. The Whitehead

Road Facility’s primary function was to produce books. However, the book production industry

had changed dramatically over recent years, and while the Whitehead Road Facility was still

meeting the requirements of the GPO Contracts, it was operating with outdated and inefficient

equipment. In order to take advantage of newer equipment at Ironmark’s other production facility,

which allowed for better efficiency and lower operating costs, Ironmark made the decision to shut

down the Whitehead Road Facility and move all production to the other Ironmark production

facility.

        42.    Because Ironmark continued to meet all production and delivery requirements

under the Contracts, no one at Ironmark thought to notify GPO of the change in production

facilities. This was an administrative oversight acknowledged by the Plaintiffs, but in no way was

there any attempt to mislead or deceive GPO.

        43.    Since the administrative mistakes were discovered, Ironmark has instituted internal

policies designed to prevent such errors from occurring in the future. These policies establish a

process for any acquisition whereby Ironmark will initiate a legal review of all government

contracts held by the acquisition target to identify novation and notification requirements and put

a plan in place to properly meet those requirements.

               D.     Submission of Proposal for GPO 1205-S Program

        44.    United Book Press held a contract for GPO’s 1205-S Program for over 20 years.

The 1205-S Program generally required printing of text and covers, sewing and case binding




                                                9
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 10 of 36



Record Books for the United States Supreme Court. The 1205-S Program also required shrink-

wrapping, labeling, and packing of these books per GPO specifications. United Book Press’s

contract for the most recent 1205-S Program expired in August 2017.

       45.     Plaintiff Erik Bohnenstengel was the General Manager of United Book Press,

responsible for oversight of the company’s GPO contracts. Around the time of the expiration of

United Book Press’ previous 1205-S Program contract, Mr. Bohnenstengel began preparations for

submitting a bid in response to an expected new solicitation for the 1205-S Program. When Mr.

Bohnenstengel began the draft of a bid for the new 1205-S Program, the Asset Sale had not yet

occurred and the Whitehead Road Facility was still the only facility used by United Book Press

for book production.

       46.     GPO delayed the release of the new solicitation for the 1205-S Program until

January 2018, which caused Mr. Bohnenstengel to put a hold on bid preparation. Once the 1205-

S solicitation was issued in January 2018, Mr. Bohnenstengel continued the process of preparing

a bid for the program. Because Mr. Bohnenstengel began preparing the bid documents prior to the

Asset Sale, the bid documents were still in the name of United Book Press. Mr. Bohnenstengel had

the same duties for both United Book Press and Ironmark before and after the Asset Sale –

management of the GPO contracts, and the two companies had effectively been operated side-by-

side since the Stock Purchase. Thus, it did not occur to him, or anyone at Ironmark, to change the

name of the company on the bid from United Book Press to Ironmark.

       47.     In March 2018, Ironmark mistakenly submitted a bid to GPO for the 1205-S

program with United Book Press’ name on the bid. This was an administrative oversight

acknowledged by the Plaintiffs, but in no way was there any attempt to mislead or deceive GPO.




                                               10
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 11 of 36



       48.     When the bid was submitted for the 1205-S program, the Whitehead Road Facility

was still being used by Ironmark. Thus, the bid identified the Whitehead Road Facility as the

production facility that would be used for the required work. After the shutdown of the Whitehead

Road Facility, no one at Ironmark recognized that GPO should be notified of the change in

production facilities, and that the 1205-S program bid should be updated.              This was an

administrative oversight acknowledged by the Plaintiffs, but in no way was there any attempt to

mislead or deceive GPO.

               E.      Background of Debarment

       49.     Because Ironmark included the Whitehead Road Facility in its bid (submitted in

United Book Press’ name) for the new 1205-S program contract, GPO conducted a site visit at the

facility at some point in April 2018 after the facility had been shut down. At the site visit the GPO

representative discovered that the Whitehead Road Facility was no longer operating.

       50.     On April 18, 2018, GPO sent to United Book Press a Show Cause Letter seeking

an explanation for the shutdown of the Whitehead Road Facility, as well as the failure to disclose

the shutdown to GPO. In the Show Cause Letter, GPO acknowledged that United Book Press had

continued performance under the Contracts.

       51.     On April 19, 2018, Ironmark submitted a response to the Show Cause Letter. In

this response, Ironmark explained that Ironmark had taken over the obligations of the Contracts

following the Asset Sale. The response also explained Ironmark’s decision to move production

operations to another Ironmark facility.

       52.     On April 25, 2018, GPO requested additional information from Ironmark regarding

the Asset Sale, which was provided by Ironmark the following day. At all times following receipt




                                                 11
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 12 of 36



of the Show Cause Letter, Ironmark has been completely cooperative and transparent with GPO,

responding quickly to all correspondence and requests for information.

       53.     On May 3, 2018, GPO notified Ironmark that because of the Asset Sale, the

Contracts would need to be novated from United Book Press to Ironmark. Following this

notification, Ironmark worked diligently with GPO to submit the proper information needed to

novate the Contracts.

       54.     From May 7, 2018, through June 14, 2018, Ironmark was in regular communication

with several people at GPO, including Sarah Jackson, a GPO Senior Printing Specialist. During

this time Ironmark fully cooperated with GPO by submitting documents required for the novation

of the Contracts and answering any other questions posed by GPO.

       55.     On June 29, 2018, Ms. Jackson informed Ironmark that GPO had all documents

needed to process the novation, and the novation package was being reviewed by GPO counsel.

       56.     On July 9, 2018, Ironmark received a Notice of Proposed Debarment (“Proposed

Debarment”), a copy of which is attached as Exhibit 2. The Proposed Debarment noted that

United Book Press transferred four GPO print orders under the Contracts over to Ironmark without

notifying GPO. (Proposed Debarment, p. 1). The Proposed Debarment also noted that Ironmark

submitted invoices totaling $91,437.57 for work that was performed under the Contracts. Id. The

Proposed Debarment concluded “Because of the ease in which United Book Press and Ironmark

were willing to misrepresent who was performing the predominant production requirement under

various GPO term contracts, the Government cannot form a reasonable expectation these

contractors meet the standards of a responsible vendor. Therefore, it is in the best interest of the

government to bar United Book Press and Ironmark and their affiliates from doing further business

with GPO.” Id. at 2.




                                                12
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 13 of 36



       57.     The Proposed Debarment proposed for debarment United Book Press, Erik

Bohnenstengel, Tim Dilli, Chris Marzullo, Ironmark, Jeff Ostenso, and Matt Marzullo. The

Proposed Debarment stated that these entities and individuals were being proposed for debarment

in accordance with the GPO Directive. Id. at 2-3. However, the Proposed Debarment did not state

the cause(s) relied upon under the GPO Directive in proposing debarment.

       58.     On August 3, 2018, the Plaintiffs submitted to GPO a response to the Proposed

Debarment (“Debarment Response”), a copy of which is attached as Exhibit 3. In the Debarment

Response, Ironmark recognized that there were failures to follow proper administrative

procedures, including the failure to novate the Contracts and the failure to notify GPO of the

closure of the Whitehead Road Facility. (Debarment Response, pp. 4-5). However, Ironmark

stated that Ironmark had met all requirements under the Contracts, and fully intended to continue

to do so. Id. at 7-8. The Debarment Response noted that the mistakes made by the Plaintiffs were

administrative oversights, and not done to deceive or mislead GPO.

       59.     The Debarment Response noted that the Proposed Debarment did not specify the

basis for proposing debarment of the Plaintiffs. Id. at 6. Nevertheless, the Debarment Response

stated that none of the possible bases for debarment listed in the GPO Directive justify debarment

of the Plaintiffs. Id. The administrative oversights at issue, and fully acknowledged by Ironmark,

do not rise to the standard of ethical behavior for which debarment is necessary. The Debarment

Response pointed out that the Proposed Debarment was an improper punishment for administrative

mistakes made by the Plaintiffs. Id.

       60.     The Debarment Response noted that once the administrative mistakes were brought

to the attention of the Plaintiffs, the Plaintiffs fully cooperated with GPO on resolving the issue.

Id. at 4. Since that time, Ironmark has instituted new corporate policies to prevent similar




                                                13
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 14 of 36



administrative mistakes from occurring in the future. These policies establish a process for any

acquisition whereby Ironmark will initiate a legal review of all government contracts held by the

acquisition target to identify novation and notification requirements and put a plan in place to

properly meet those requirements.

       61.     The Debarment Response pointed out to GPO that none of the administrative

mistakes made by Plaintiffs affected the Plaintiffs’ present responsibility. (Debarment Response,

pp. 8-9). Because Plaintiffs are presently responsible, there is no basis for debarment.

               F.      Debarment of the Plaintiffs

       62.     The GPO Directive requires the GPO Debarring Official, which in this case was

Defendant Herbert H. Jackson, Jr., to make a decision within 30 working days after receipt of a

response by the parties proposed for debarment, unless the Debarring Official extends the period

for good cause. (GPO Directive, ¶ 10(e)(1)). Because the Debarment Response was submitted on

August 3, 2018, the Debarring Official’s decision on the debarment was due on September 14,

2018 (30 working days after receipt of the response), unless extended for good cause. At no time

did the Plaintiffs receive notice that the period for a decision was being extended for good cause.

       63.     On January 11, 2019, nearly four months after a decision was due, GPO issued to

the Plaintiffs a Notice of Debarment (“Final Decision”), which was the final decision from the

Debarring Official, Defendant Herbert H. Jackson, Jr. A copy of the Final Decision is attached as

Exhibit 4.

       64.     The Final Decision stated “As provided in the Notice of Proposed Debarment, there

is adequate evidence to establish a lack of business integrity or business honesty and/or failure to

comply with GPO Contract Terms which directly affects the current responsibility of Ironmark

and United Book Press in the present case.” (Final Decision, p. 1). The Final Decision cited




                                                14
               Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 15 of 36



Ironmark’s Debarment Response, in which Ironmark acknowledged that “it made mistakes in the

administration of its contracts” but those “mistakes were mere administrative oversights and not

actions meant to mislead or deceive the Government.” Id. at 2. The Final Decision then states “In

their response, however, Ironmark does not raise a genuine issue of material fact that would

warrant a hearing for an additional finding of facts. Rather, in their response, Ironmark admits to

a variety of internal ‘failures’ and ‘mistakes’ which they have committed over the course of the

execution of the contract in question, mistakes of which serve as the basis of the current debarment

action.” Id.

       65.       The Final Decision concluded that United Book Press and Ironmark are being

debarred from doing business with the GPO. Id. However, the Final Decision does not specify

the section of the GPO Directive relied upon for the debarment of United Book Press and Ironmark.

       66.       In addition to the specific statement that United Book Press and Ironmark are being

debarred from doing business with the GPO, the Final Decision listed all of the parties that were

being debarred, which included all of the Plaintiffs. Id. However, the Final Decision does not

specifically state the basis for the debarment of any of the individual Plaintiffs: Erik

Bohnenstengel, Chris Marzullo, Jeff Ostenso, and Matt Marzullo.

                 G.     The Final Decision Provides No Basis to Debar Plaintiffs

       67.       The GPO Directive provides for four (4) possible causes of debarment. First, the

Debarring Official may debar a contractor for a conviction of or civil judgment for: (1) commission

of fraud or a criminal offense in connection with (a) obtaining, (b) attempting to obtain, or (c)

performing a public contract or subcontract; (2) violation of Federal or State antitrust statutes

relating to the submission of offers; (3) commission of embezzlement, theft, forgery, bribery,

falsification or destruction of records, making false statements, or receiving stolen property; or (4)




                                                 15
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 16 of 36



commission of any other offense indicating a lack of business integrity or business honesty that

seriously and directly affects the present responsibility of a Government contractor or

subcontractor. (GPO Directive, ¶9(a)). None of the Plaintiffs have been convicted of any such

crimes or been subject to a civil judgment relating to any of the above offenses.

       68.     The second possible cause of debarment provided by the GPO Directive allows the

Debarring Official to debar a contractor, based upon a preponderance of the evidence, for: (1)

violation of the terms of a Government contract or subcontract so serious as to justify debarment,

such as (a) willful failure to perform in accordance with the terms of one or more contracts, or (b)

a history of failure to perform, or of unsatisfactory performance of one or more contracts; (2)

delinquent federal taxes in an amount that exceeds $3,000; (3) knowing failure by a principal, until

3 years after final payment on any Government contract awarded to a contractor, to timely disclose

to the Government, in connection with the award, performance, or closeout of the contract or a

subcontract thereunder, credible evidence of: (a) a violation of Federal criminal law involving

fraud, conflict of interest, bribery, or gratuity violations found in Title 18 of the U.S. Code, (b)

violation of the civil False Claims Act; or (c) significant overpayment(s) on the contract, other

than overpayments resulting from contract financing payments, or (4) any other cause of so serious

or compelling a nature that it affects the present responsibility of a Government contractor or

subcontractor. (GPO Directive, ¶9(b)). Neither United Book Press nor Ironmark (or any of the

individual Plaintiffs), committed any serious violations of the GPO Contracts, including a failure

to perform or unsatisfactory performance. None of the Plaintiffs have delinquent federal taxes in

an amount exceeding $3,000. Neither United Book Press nor Ironmark has any principal that

knowingly failed to timely disclose to the Government any violations of Title 18, the False Claims




                                                16
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 17 of 36



Act, or any significant overpayments on the Contracts. None of the Plaintiffs have committed any

act of so serious or compelling a nature that it affects their present responsibility.

       69.     The third possible cause of debarment provided by the GPO Directive allows the

Debarring Official to debar a contractor based on a determination by the Secretary of Homeland

Security or the Attorney General of the United States, that a contractor is not in compliance with

Immigration and Nationality Act employment provisions. (GPO Directive, ¶9(c)). None of the

Plaintiffs have been the subject of a determination by the Secretary of Homeland Security or the

Attorney General of the United States.

       70.     The fourth and final possible cause of debarment provided by the GPO Directive

allows the Debarring Official to debar a contractor based on debarment by another agency. (GPO

Directive, ¶9(d)). None of the Plaintiffs have been debarred by any other agency.

       71.     None of the four possible causes for debarment provided in the GPO Directive

provides a basis to debar the Plaintiffs. The Final Decision refers to evidence of “a lack of business

integrity or business honesty” on the part of the Plaintiffs, however the GPO Directive only

provides a cause for debarment if the contractor was convicted of or had a civil judgment for the

commission of an offense indicating “lack of business integrity or business honesty” that

“seriously and directly affects the present responsibility” of the contractor. (GPO Directive,

¶9(a)(4), emphasis added). None of the Plaintiffs have been convicted of any such offense, nor

have any received any civil judgments for any such offense.

       72.     The Final Decision also refers to a “failure to comply with GPO Contract Terms,”

however the GPO directive only provides a cause for debarment for a “Violation of the terms of a

Government contract or subcontract so serious as to justify debarment.” (GPO Directive,

¶9(b)(1), emphasis added). The two examples provided as “serious” violations of the terms of a




                                                  17
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 18 of 36



government contract are “Willful failure to perform in accordance with” the contract terms, or “A

history of failure to perform, or of unsatisfactory performance of one or more contracts.” The

Plaintiffs acknowledged in the Debarment Response that it failed to provide notice to GPO of the

Asset Sale and the change in the production facility. However, neither of those meets the GPO

Directive’s definition of a violation “so serious as to justify debarment,” as at no point did United

Book Press or Ironmark fail to perform the requirements of the Contracts, nor were there ever any

issues with unsatisfactory performance of the Contracts.

        73.     The Final Decision also refers to “the current responsibility of Ironmark and United

Book Press,” however the GPO Directive only allows for debarment relating to present

responsibility of a contractor if there is a “cause of so serious or compelling a nature that it affects

the present responsibility” of a contractor. (GPO Directive, ¶9(b)(4)). There is no analysis in the

Final Decision addressing the present responsibility of any of the Plaintiffs. Rather the Final

Decision appears to base this conclusion solely on the mistakes acknowledged by the Plaintiffs in

the Debarment Response. However, each of these acknowledged mistakes occurred prior to April

2018, which is nearly ten months prior to the issuance of the Final Decision. The Final Decision

does not address any of the individual Plaintiffs (i.e., Erik Bohnenstengel, Chris Marzullo, Jeff

Ostenso, and Matt Marzullo), nor does it explain how these mistakes committed nearly a year ago

affect the present responsibility of the Plaintiffs.       Once the administrative mistakes were

discovered, the Plaintiffs immediately began cooperating with GPO to address and resolve the

errors. None of those mistakes have any bearing on the present responsibility of any of the

Plaintiffs. Thus, GPO has not provided, or even referred to, any evidence relating to the Plaintiffs’

present responsibility.




                                                  18
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 19 of 36



               H.      Harm Caused by the Debarment

       74.     The debarment of Ironmark, Erik Bohnenstengel, Chris Marzullo, Jeff Ostenso, and

Matt Marzullo has negatively impacted their livelihoods and business.

       75.     The debarments of Ironmark, Erik Bohnenstengel, Chris Marzullo, Jeff Ostenso,

and Matt Marzullo stigmatize them. Despite having committed no acts that affect their present

responsibility, these individuals and entity are listed on the GPO List of Parties Excluded from

Procurement Programs. In addition, these individuals and entity are required to indicate that they

have been debarred by a Federal agency on any certification made as part of an offer for a

government contract.

       76.     Ironmark has been unable to compete for GPO contracts since it was proposed for

debarment. Ironmark (and its predecessor, Frank Gumpert Printing) has performed for GPO for

over 60 years, and GPO contracts make up a significant portion of its revenue.

       77.     Because of the Proposed Debarment, Ironmark was unable to compete for awards

on numerous GPO procurements that it fully intended to submit offers. This includes the inability

to submit an offer for GPO’s Program 1205-S.

       78.     GPO was accepting revised proposals for Program 1205-S in December 2018.

United Book Press held and performed a contract for GPO’s 1205-S Program for over 20 years.

Ironmark submitted a proposal for the 1205-S Program (in United Book Press’ name) in March

2018, but was unable to continue to compete for the award in December 2018 due to the Proposed

Debarment. GPO awarded the 1205-S Program contract to another contractor, for $1,551,231 per

year over a 5-year contract. Ironmark’s proposed price was nearly $500,000 per year lower than

the awarded price. With Ironmark’s extensive experience in the industry and for GPO, as well as

its significantly lower proposed price, there was a strong likelihood that Ironmark would have




                                               19
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 20 of 36



received the Program 1205-S contract.         Thus, the Proposed Debarment cost Ironmark an

opportunity to receive the Program 1205-S contract, which would have brought the company

approximately $5 million in revenue, and also cost the Government nearly $2.5 million dollars

over the life of the contract.

        79.       In addition to the lost opportunity to compete for Program 1205-S and other GPO

contracts, Ironmark’s placement on the GPO List of Parties Excluded from Procurement Programs,

due to the Final Decision, has begun to affect Ironmark’s non-GPO contracts. Ironmark has

received notice from at least one contracting agency with which it has an existing contract that the

agency is aware that Ironmark is listed on the GPO List of Parties Excluded from Procurement

Programs, and the agency is currently reevaluating Ironmark’s contract.

                                           COUNT ONE

    DEFENDANTS’ ACTIONS ARE ARBITRARY, CAPRICIOUS, AN ABUSE OF
 DISCRETION, UNSUPPORTED BY EVIDENCE, WITHOUT LEGAL BASIS, NOT IN
      ACCORDANCE WITH APPLICABLE LAW, REGULATIONS OR GPO
    PROCEDURES, AND VIOLATE DUE PROCESS OF LAW AS PROVIDED BY
         FEDERAL LAW AND THE UNITED STATES CONSTITUTION

        80.       The foregoing allegations are incorporated herein and in each subpart below as if

fully restated.

                  I.     The Defendants’ debarment of Ironmark Is Arbitrary and Capricious

        81.       The Defendants purported to debar Ironmark because of “adequate evidence to

establish a lack of business integrity or business honesty and/or failure to comply with GPO

Contract Terms which directly affects the current responsibility” of Ironmark. (Final Decision, p.

1). This stated reason does not meet any of the possible causes for debarment provided for in the

GPO Directive.




                                                 20
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 21 of 36



        82.     A debarring official may only debar a contractor relating to a “lack of business

integrity or business honesty” if the contractor was convicted of an offense or had a civil judgment

indicating a lack of business integrity or business honesty. (GPO Directive, ¶9(a)).

        83.     A debarring official may only debar a contractor for failure to comply with contract

terms if the violation of contract terms are “so serious as to justify debarment,” with the examples

of such serious violations being a willful failure to perform in accordance with contract terms, or

a history of failure to perform or of unsatisfactory performance. (GPO Directive, ¶9(b)(1)).

        84.     Ironmark has not been convicted of any offense or had any civil judgment against

it relating to its business integrity or business honesty.

        85.     Ironmark has not willfully failed to perform its obligations under its GPO Contracts.

        86.     Ironmark does not have a history of a failure to perform, or of unsatisfactory

performance, on its GPO Contracts.

        87.     The Defendants purported to debar Ironmark without making any findings that

cause existed to debar Ironmark. The debarment order is thus arbitrary and capricious on its face.

        88.     Moreover, Defendants failed to explain how they arrived at the conclusion that the

“current responsibility” of Ironmark was affected by the administrative mistakes. This fact alone

renders the debarment arbitrary and capricious.

        89.     Defendants failed to provide, or even refer to, any evidence indicating that

Ironmark is not presently responsible.

        90.     No legal basis supports Defendants’ debarment of Ironmark and the debarment of

Ironmark should be overturned.




                                                  21
             Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 22 of 36



               J.      The Defendants’ debarment of United Book Press Is Arbitrary and
                       Capricious

       91.     The Defendants purported to debar United Book Press because of “adequate

evidence to establish a lack of business integrity or business honesty and/or failure to comply with

GPO Contract Terms which directly affects the current responsibility” of United Book Press.

(Final Decision, p. 1). This stated reason does not meet any of the possible causes for debarment

provided for in the GPO Directive.

       92.     A debarring official may only debar a contractor relating to a “lack of business

integrity or business honesty” if the contractor was convicted of an offense or had a civil judgment

indicating a lack of business integrity or business honesty. (GPO Directive, ¶9(a)).

       93.     A debarring official may only debar a contractor for failure to comply with contract

terms if the violation of contract terms are “so serious as to justify debarment,” with the examples

of such serious violations being a willful failure to perform in accordance with contract terms, or

a history of failure to perform or of unsatisfactory performance. (GPO Directive, ¶9(b)(1)).

       94.     United Book Press has not been convicted of any offense or had any civil judgment

against it relating to its business integrity or business honesty.

       95.     United Book Press has not willfully failed to perform its obligations under its GPO

Contracts.

       96.     United Book Press does not have a history of a failure to perform, or of

unsatisfactory performance, on its GPO Contracts.

       97.     The Defendants purported to debar United Book Press without making any findings

that cause existed to debar United Book Press. The debarment order is thus arbitrary and

capricious on its face. Moreover, Defendants failed to explain how they arrived at the conclusion

that the “current responsibility” of United Book Press was affected by the administrative mistakes.



                                                  22
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 23 of 36



This fact alone renders the debarment arbitrary and capricious. Defendants failed to provide, or

even refer to, any evidence indicating that United Book Press is not presently responsible.

       98.      No legal basis supports Defendants’ debarment of United Book Press and the

debarment of United Book Press should be overturned.

                K.     The Defendants’ debarment of Erik Bohnenstengel Is Arbitrary and
                       Capricious

       99.      The Defendants list Erik Bohnenstengel among the debarred parties, however

Defendants fail to provide any explanation as to the cause of the debarment of Erik Bohnenstengel.

The debarment of Erik Bohnenstengel is thus arbitrary and capricious on its face.

       100.     In discussing their purported reasons for debarment, the Defendants only discuss

Plaintiffs Ironmark and United Book Press. Defendants purported to debar Ironmark because of

“adequate evidence to establish a lack of business integrity or business honesty and/or failure to

comply with GPO Contract Terms which directly affects the current responsibility” of Ironmark.

(Final Decision, p. 1). Even if this purported evidence is imputed upon Erik Bohnenstengel,

Defendants’ stated reason does not meet any of the possible causes for debarment provided for in

the GPO Directive.

       101.     A debarring official may only debar a contractor relating to a “lack of business

integrity or business honesty” if the contractor was convicted of an offense or had a civil judgment

indicating a lack of business integrity or business honesty. (GPO Directive, ¶9(a)).

       102.     A debarring official may only debar a contractor for failure to comply with contract

terms if the violation of contract terms are “so serious as to justify debarment,” with the examples

of such serious violations being a willful failure to perform in accordance with contract terms, or

a history of failure to perform or of unsatisfactory performance. (GPO Directive, ¶9(b)(1)).




                                                 23
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 24 of 36



       103.     Erik Bohnenstengel has not been convicted of any offense or had any civil judgment

against him relating to his business integrity or business honesty.

       104.     Erik Bohnenstengel has not willfully failed to perform his obligations under its

GPO Contracts.

       105.     Erik Bohnenstengel does not have a history of a failure to perform, or of

unsatisfactory performance, on the GPO Contracts.

       106.     Moreover, Defendants failed to explain how they arrived at the conclusion that the

“current responsibility” of Erik Bohnenstengel was affected by the administrative mistakes. This

fact alone renders the debarment arbitrary and capricious. Defendants failed to provide, or even

refer to, any evidence indicating that Erik Bohnenstengel is not presently responsible.

       107.     No legal basis supports Defendants’ debarment of Erik Bohnenstengel and the

debarment of Erik Bohnenstengel should be overturned.

                L.     The Defendants’ debarment of Chris Marzullo Is Arbitrary and
                       Capricious

       108.     The Defendants list Chris Marzullo among the debarred parties, however

Defendants fail to provide any explanation as to the cause of the debarment of Chris Marzullo.

The debarment of Chris Marzullo is thus arbitrary and capricious on its face.

       109.     In discussing their purported reasons for debarment, the Defendants only discuss

Plaintiffs Ironmark and United Book Press. Defendants purported to debar Ironmark because of

“adequate evidence to establish a lack of business integrity or business honesty and/or failure to

comply with GPO Contract Terms which directly affects the current responsibility” of Ironmark.

(Final Decision, p. 1).    Even if this purported evidence is imputed upon Chris Marzullo,

Defendants’ stated reason does not meet any of the possible causes for debarment provided for in

the GPO Directive.



                                                 24
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 25 of 36



       110.     A debarring official may only debar a contractor relating to a “lack of business

integrity or business honesty” if the contractor was convicted of an offense or had a civil judgment

indicating a lack of business integrity or business honesty. (GPO Directive, ¶9(a)).

       111.     A debarring official may only debar a contractor for failure to comply with contract

terms if the violation of contract terms are “so serious as to justify debarment,” with the examples

of such serious violations being a willful failure to perform in accordance with contract terms, or

a history of failure to perform or of unsatisfactory performance. (GPO Directive, ¶9(b)(1)).

       112.     Chris Marzullo has not been convicted of any offense or had any civil judgment

against him relating to his business integrity or business honesty.

       113.     Chris Marzullo has not willfully failed to perform his obligations under its GPO

Contracts.

       114.     Chris Marzullo does not have a history of a failure to perform, or of unsatisfactory

performance, on the GPO Contracts.

       115.     Moreover, Defendants failed to explain how they arrived at the conclusion that the

“current responsibility” of Chris Marzullo was affected by the administrative mistakes. This fact

alone renders the debarment arbitrary and capricious.

       116.     Defendants failed to provide, or even refer to, any evidence indicating that Chris

Marzullo is not presently responsible.

       117.     No legal basis supports Defendants’ debarment of Chris Marzullo and the

debarment of Chris Marzullo should be overturned.




                                                 25
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 26 of 36



                M.     The Defendants’ debarment of Jeff Ostenso Is Arbitrary and
                       Capricious

       118.     The Defendants list Jeff Ostenso among the debarred parties, however Defendants

fail to provide any explanation as to the cause of the debarment of Jeff Ostenso. The debarment

of Jeff Ostenso is thus arbitrary and capricious on its face.

       119.     In discussing their purported reasons for debarment, the Defendants only discuss

Plaintiffs Ironmark and United Book Press. Defendants purported to debar Ironmark because of

“adequate evidence to establish a lack of business integrity or business honesty and/or failure to

comply with GPO Contract Terms which directly affects the current responsibility” of Ironmark.

(Final Decision, p. 1.) Even if this purported evidence is imputed upon Jeff Ostenso, Defendants’

stated reason does not meet any of the possible causes for debarment provided for in the GPO

Directive.

       120.     A debarring official may only debar a contractor relating to a “lack of business

integrity or business honesty” if the contractor was convicted of an offense or had a civil judgment

indicating a lack of business integrity or business honesty. (GPO Directive, ¶9(a)).

       121.     A debarring official may only debar a contractor for failure to comply with contract

terms if the violation of contract terms are “so serious as to justify debarment,” with the examples

of such serious violations being a willful failure to perform in accordance with contract terms, or

a history of failure to perform or of unsatisfactory performance. (GPO Directive, ¶9(b)(1)).

       122.     Jeff Ostenso has not been convicted of any offense or had any civil judgment

against him relating to his business integrity or business honesty.

       123.     Jeff Ostenso has not willfully failed to perform his obligations under its GPO

Contracts.




                                                 26
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 27 of 36



       124.     Jeff Ostenso does not have a history of a failure to perform, or of unsatisfactory

performance, on the GPO Contracts.

       125.     Moreover, Defendants failed to explain how they arrived at the conclusion that the

“current responsibility” of Jeff Ostenso was affected by the administrative mistakes. This fact

alone renders the debarment arbitrary and capricious.

       126.     Defendants failed to provide, or even refer to, any evidence indicating that Jeff

Ostenso is not presently responsible.

       127.     No legal basis supports Defendants’ debarment of Jeff Ostenso and the debarment

of Jeff Ostenso should be overturned.

                N.     The Defendants’ debarment of Matt Marzullo Is Arbitrary and
                       Capricious

       128.     The Defendants list Matt Marzullo among the debarred parties, however

Defendants fail to provide any explanation as to the cause of the debarment of Matt Marzullo. The

debarment of Matt Marzullo is thus arbitrary and capricious on its face.

       129.     In discussing their purported reasons for debarment, the Defendants only discuss

Plaintiffs Ironmark and United Book Press. Defendants purported to debar Ironmark because of

“adequate evidence to establish a lack of business integrity or business honesty and/or failure to

comply with GPO Contract Terms which directly affects the current responsibility” of Ironmark.

(Final Decision, p. 1).    Even if this purported evidence is imputed upon Matt Marzullo,

Defendants’ stated reason does not meet any of the possible causes for debarment provided for in

the GPO Directive.

       130.     A debarring official may only debar a contractor relating to a “lack of business

integrity or business honesty” if the contractor was convicted of an offense or had a civil judgment

indicating a lack of business integrity or business honesty. (GPO Directive, ¶9(a)).



                                                27
               Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 28 of 36



        131.      A debarring official may only debar a contractor for failure to comply with contract

terms if the violation of contract terms are “so serious as to justify debarment,” with the examples

of such serious violations being a willful failure to perform in accordance with contract terms, or

a history of failure to perform or of unsatisfactory performance. (GPO Directive, ¶9(b)(1)).

        132.      Matt Marzullo has not been convicted of any offense or had any civil judgment

against him relating to his business integrity or business honesty.

        133.      Matt Marzullo has not willfully failed to perform his obligations under its GPO

Contracts.

        134.      Matt Marzullo does not have a history of a failure to perform, or of unsatisfactory

performance, on the GPO Contracts.

        135.      Moreover, Defendants failed to explain how they arrived at the conclusion that the

“current responsibility” of Matt Marzullo was affected by the administrative mistakes. This fact

alone renders the debarment arbitrary and capricious.

        136.      Defendants failed to provide, or even refer to, any evidence indicating that Matt

Marzullo is not presently responsible.

        137.      No legal basis supports Defendants’ debarment of Matt Marzullo and the debarment

of Matt Marzullo should be overturned.

                                            COUNT TWO

DEFENDANTS FAILED TO PROVIDE NOTICE TO PLAINTIFFS AS REQUIRED BY
 THE GPO DIRECTIVE AND DENIED PLAINTIFFS DUE PROCESS OF LAW AS
  PROVIDED BY FEDERAL LAW AND THE UNITED STATES CONSTITUTION

        138.      The foregoing allegations are incorporated herein and in each subpart below as if

fully restated.




                                                   28
                Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 29 of 36



                  O.     The Defendants Failed to Provide Notice of the Cause of Debarment to
                         Ironmark

         139.     The debarment of Ironmark was based upon the GPO Directive. (Final Decision,

p. 1).

         140.     The GPO Directive allows the Debarring Official to debar a contractor for any of

the specific causes listed in paragraph 9 of the GPO Directive according to the procedures set forth

in paragraph 10 of the GPO Directive. (GPO Directive, ¶8(a)).

         141.     The procedures for debarment in the GPO Directive require the Debarring Official

to provide in the Notice of Proposed Debarment notice to the contractor “Of the cause(s) relied

upon under [GPO Directive] paragraph 9 for proposing debarment.” (GPO Directive, ¶10(d)(3)).

         142.     The Notice of Proposed Debarment sent to Ironmark failed to follow the notice

requirements set forth in paragraph 10 of the GPO Directive, as Ironmark was not notified of the

specific cause relied upon under GPO Directive paragraph 9 for the proposed debarment.

         143.     The failure to follow the procedures of the GPO Directive set forth above violates

the law and also constitutes a denial of due process of law pursuant to Federal law and the United

States Constitution, including the Fifth Amendment.

         144.     Therefore, the debarment of Ironmark, based upon a cause not contained in the

Notice of Proposed Debarment, should be overturned due to lack of notice.

                  P.     The Defendants Failed to Provide Notice of the Cause of Debarment to
                         United Book Press

         145.     The debarment of United Book Press was based upon the GPO Directive. (Final

Decision, p. 1).




                                                  29
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 30 of 36



       146.     The GPO Directive allows the Debarring Official to debar a contractor for any of

the specific causes listed in paragraph 9 of the GPO Directive according to the procedures set forth

in paragraph 10 of the GPO Directive. (GPO Directive, ¶8(a)).

       147.     The procedures for debarment in the GPO Directive require the Debarring Official

to provide in the Notice of Proposed Debarment notice to the contractor “Of the cause(s) relied

upon under [GPO Directive] paragraph 9 for proposing debarment.” (GPO Directive, ¶10(d)(3)).

       148.     The Notice of Proposed Debarment sent to United Book Press failed to follow the

notice requirements set forth in paragraph 10 of the GPO Directive, as United Book Press was not

notified of the specific cause relied upon under GPO Directive paragraph 9 for the proposed

debarment.

       149.     The failure to follow the procedures of the GPO Directive set forth above violates

the law and also constitutes a denial of due process of law pursuant to Federal law and the United

States Constitution, including the Fifth Amendment.

       150.     Therefore, the debarment of United Book Press, based upon a cause not contained

in the Notice of Proposed Debarment, should be overturned due to lack of notice.

                Q.     The Defendants Failed to Provide Notice of the Cause of Debarment to
                       Erik Bohnenstengel

       151.     The debarment of Erik Bohnenstengel was based upon the GPO Directive. (Final

Decision, p. 1).

       152.     The GPO Directive allows the Debarring Official to debar a contractor for any of

the specific causes listed in paragraph 9 of the GPO Directive according to the procedures set forth

in paragraph 10 of the GPO Directive. (GPO Directive, ¶8(a)).




                                                30
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 31 of 36



       153.     The procedures for debarment in the GPO Directive require the Debarring Official

to provide in the Notice of Proposed Debarment notice to the contractor “Of the cause(s) relied

upon under [GPO Directive] paragraph 9 for proposing debarment.” (GPO Directive, ¶10(d)(3)).

       154.     The Notice of Proposed Debarment sent to Erik Bohnenstengel failed to follow the

notice requirements set forth in paragraph 10 of the GPO Directive, as Erik Bohnenstengel was

not notified of the specific cause relied upon under GPO Directive paragraph 9 for the proposed

debarment.

       155.     The failure to follow the procedures of the GPO Directive set forth above violates

the law and also constitutes a denial of due process of law pursuant to Federal law and the United

States Constitution, including the Fifth Amendment.

       156.     Therefore, the debarment of Erik Bohnenstengel, based upon a cause not contained

in the Notice of Proposed Debarment, should be overturned due to lack of notice.

                R.     The Defendants Failed to Provide Notice of the Cause of Debarment to
                       Chris Marzullo

       157.     The debarment of Chris Marzullo was based upon the GPO Directive. (Final

Decision, p. 1).

       158.     The GPO Directive allows the Debarring Official to debar a contractor for any of

the specific causes listed in paragraph 9 of the GPO Directive according to the procedures set forth

in paragraph 10 of the GPO Directive. (GPO Directive, ¶8(a)).

       159.     The procedures for debarment in the GPO Directive require the Debarring Official

to provide in the Notice of Proposed Debarment notice to the contractor “Of the cause(s) relied

upon under [GPO Directive] paragraph 9 for proposing debarment.” (GPO Directive, ¶10(d)(3)).

       160.     The Notice of Proposed Debarment sent to Chris Marzullo failed to follow the

notice requirements set forth in paragraph 10 of the GPO Directive, as Chris Marzullo was not



                                                31
                Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 32 of 36



notified of the specific cause relied upon under GPO Directive paragraph 9 for the proposed

debarment.

         161.     The failure to follow the procedures of the GPO Directive set forth above violates

the law and also constitutes a denial of due process of law pursuant to Federal law and the United

States Constitution, including the Fifth Amendment.

         162.     Therefore, the debarment of Chris Marzullo, based upon a cause not contained in

the Notice of Proposed Debarment, should be overturned due to lack of notice.

                  S.     The Defendants Failed to Provide Notice of the Cause of Debarment to
                         Jeff Ostenso

         163.     The debarment of Jeff Ostenso was based upon the GPO Directive. (Final Decision,

p. 1).

         164.     The GPO Directive allows the Debarring Official to debar a contractor for any of

the specific causes listed in paragraph 9 of the GPO Directive according to the procedures set forth

in paragraph 10 of the GPO Directive. (GPO Directive, ¶8(a)).

         165.     The procedures for debarment in the GPO Directive require the Debarring Official

to provide in the Notice of Proposed Debarment notice to the contractor “Of the cause(s) relied

upon under [GPO Directive] paragraph 9 for proposing debarment.” (GPO Directive, ¶10(d)(3)).

         166.     The Notice of Proposed Debarment sent to Jeff Ostenso failed to follow the notice

requirements set forth in paragraph 10 of the GPO Directive, as Jeff Ostenso was not notified of

the specific cause relied upon under GPO Directive paragraph 9 for the proposed debarment.

         167.     The failure to follow the procedures of the GPO Directive set forth above violates

the law and also constitutes a denial of due process of law pursuant to Federal law and the United

States Constitution, including the Fifth Amendment.




                                                  32
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 33 of 36



       168.     Therefore, the debarment of Jeff Ostenso, based upon a cause not contained in the

Notice of Proposed Debarment, should be overturned due to lack of notice.

                T.     The Defendants Failed to Provide Notice of the Cause of Debarment to
                       Matt Marzullo

       169.     The debarment of Matt Marzullo was based upon the GPO Directive. (Final

Decision, p. 1).

       170.     The GPO Directive allows the Debarring Official to debar a contractor for any of

the specific causes listed in paragraph 9 of the GPO Directive according to the procedures set forth

in paragraph 10 of the GPO Directive. (GPO Directive, ¶8(a)).

       171.     The procedures for debarment in the GPO Directive require the Debarring Official

to provide in the Notice of Proposed Debarment notice to the contractor “Of the cause(s) relied

upon under [GPO Directive] paragraph 9 for proposing debarment.” (GPO Directive, ¶10(d)(3)).

       172.     The Notice of Proposed Debarment sent to Matt Marzullo failed to follow the notice

requirements set forth in paragraph 10 of the GPO Directive, as Matt Marzullo was not notified of

the specific cause relied upon under GPO Directive paragraph 9 for the proposed debarment.

       173.     The failure to follow the procedures of the GPO Directive set forth above violates

the law and also constitutes a denial of due process of law pursuant to Federal law and the United

States Constitution, including the Fifth Amendment.

       174.     Therefore, the debarment of Matt Marzullo, based upon a cause not contained in

the Notice of Proposed Debarment, should be overturned due to lack of notice.

                                         COUNT THREE

                                   DECLARATORY RELIEF

       175.     The foregoing allegations are incorporated herein as if fully restated.




                                                 33
              Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 34 of 36



       176.     A justiciable controversy has arisen with respect to the proper interpretation of the

GPO’s debarment policies, i.e., the GPO Directive.

       177.     Pursuant to the Declaratory Judgments Act (28 U.S.C. §§ 2201-2202), Plaintiffs

seek the Court’s judgment as to the Plaintiffs’ and Defendants’ respective rights and obligations

under the GPO Directive.

       178.     Specifically, Plaintiffs seek the following declarations: (1) debarment of Ironmark

is void because it was arbitrary, capricious, unconscionable, unwarranted, an abuse of discretion,

unsupported by evidence, and otherwise contrary to law; (2) debarment of United Book Press is

void because it was arbitrary, capricious, unconscionable, unwarranted, an abuse of discretion,

unsupported by evidence, and otherwise contrary to law; (3) debarment of Erik Bohnenstengel is

void because it was arbitrary, capricious, unconscionable, unwarranted, an abuse of discretion,

unsupported by evidence, and otherwise contrary to law; (4) debarment of Chris Marzullo is void

because it was arbitrary, capricious, unconscionable, unwarranted, an abuse of discretion,

unsupported by evidence, and otherwise contrary to law; (5) debarment of Jeff Ostenso is void

because it was arbitrary, capricious, unconscionable, unwarranted, an abuse of discretion,

unsupported by evidence, and otherwise contrary to law; and (6) debarment of Matt Marzullo is

void because it was arbitrary, capricious, unconscionable, unwarranted, an abuse of discretion,

unsupported by evidence, and otherwise contrary to law.

       179.     Plaintiffs further seek a declaration that Defendants have violated Plaintiffs’ right

to substantive and procedural due process under the United States Constitution in their

interpretation, application, and enforcement of the GPO debarment regulations found in the GPO

Directive. Plaintiffs therefore request that the Court declare Defendants’ debarment of Plaintiffs

unconstitutional, improper, null and void, and that Defendants must remove Plaintiffs from the




                                                 34
            Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 35 of 36



GPO List of Parties Excluded from Procurement Programs and any other list maintained by the

U.S. Government that identifies debarred contractors.

       V.      REQUESTED RELIEF

       Wherefore, Plaintiffs request the following:

       1.      An order pursuant to 5 U.S.C. § 706 and 28 U.S.C. §§ 2201-02 setting aside the

debarment of Ironmark as void because it was arbitrary, capricious, an abuse of discretion,

unsupported by evidence, and otherwise contrary to law and mandating Defendants to remove

Ironmark from the GPO List of Parties Excluded from Procurement Programs and any other list

maintained by the U.S. Government that identifies debarred contractors.

       2.      An order pursuant to 5 U.S.C. § 706 and 28 U.S.C. §§ 2201-02 setting aside the

debarment of United Book Press as void because it was arbitrary, capricious, an abuse of

discretion, unsupported by evidence, and otherwise contrary to law and mandating Defendants to

remove United Book Press from the GPO List of Parties Excluded from Procurement Programs

and any other list maintained by the U.S. Government that identifies debarred contractors.

       3.      An order pursuant to 5 U.S.C. § 706 and 28 U.S.C. §§ 2201-02 setting aside the

debarment of Erik Bohnenstengel as void because it was arbitrary, capricious, an abuse of

discretion, unsupported by evidence, and otherwise contrary to law and mandating Defendants to

remove Erik Bohnenstengel from the GPO List of Parties Excluded from Procurement Programs

and any other list maintained by the U.S. Government that identifies debarred contractors.

       4.      An order pursuant to 5 U.S.C. § 706 and 28 U.S.C. §§ 2201-02 setting aside the

debarment of Chris Marzullo as void because it was arbitrary, capricious, an abuse of discretion,

unsupported by evidence, and otherwise contrary to law and mandating Defendants to remove




                                               35
            Case 1:19-cv-00616 Document 1 Filed 03/05/19 Page 36 of 36



Chris Marzullo from the GPO List of Parties Excluded from Procurement Programs and any other

list maintained by the U.S. Government that identifies debarred contractors.

       5.      An order pursuant to 5 U.S.C. § 706 and 28 U.S.C. §§ 2201-02 setting aside the

debarment of Jeff Ostenso as void because it was arbitrary, capricious, an abuse of discretion,

unsupported by evidence, and otherwise contrary to law and mandating Defendants to remove Jeff

Ostenso from the GPO List of Parties Excluded from Procurement Programs and any other list

maintained by the U.S. Government that identifies debarred contractors.

       6.      An order pursuant to 5 U.S.C. § 706 and 28 U.S.C. §§ 2201-02 setting aside the

debarment of Matt Marzullo as void because it was arbitrary, capricious, an abuse of discretion,

unsupported by evidence, and otherwise contrary to law and mandating Defendants to remove

Matt Marzullo from the GPO List of Parties Excluded from Procurement Programs and any other

list maintained by the U.S. Government that identifies debarred contractors.

Dated: March 5, 2019                         Respectfully Submitted,

                                             OFFIT KURMAN, P.A.

                                             /s/ Edward J. Tolchin
                                             Edward J. Tolchin, DC Bar No.: 297556
                                             4800 Montgomery Lane, 9th Floor
                                             Bethesda, MD 20814
                                             Phone: (240) 507-1769
                                             Fax: (240) 507-1735
                                             etolchin@offitkurman.com
OF COUNSEL:

OFFIT KURMAN
Bryan R. King, D.C. Bar No. 974698
8000 Towers Crescent Drive, Suite 1500
Tysons Corner, VA 22182
Phone: (703) 745-1820
Fax: (703) 745-1835
bking@offitkurman.com




                                               36
